Appeal from a judgment of the Supreme Court in favor of plaintiff, entered February 25,1964, in New York County, upon a decision of the court at a Trial Term, without a jury.
Memorandum by the Court. Judgment affirmed, with $50 costs to respondent. The defendant’s policy is written to cover loss “ resulting from injury or sickness ”, with “ injury ” defined as meaning an “ accidental bodily injury ” and with “ sickness ” defined as “sickness or disease”. The medical expense for which plaintiff has recovered judgment was a “ covered expense ” arising from an “ accidental bodily injury ” and not arising from “ sickness or disease ”. The undisputed medical testimony was that the expense for physician’s services was incurred in treating a psychoneurotic reaction resulting from “ a traumatic injury ”, 'The defendant’s claimed exemption from liability under the policy rests solely upon the effect of an exception clause excluding coverage for “ mental disease or deficiencies, psychotic or psychoneurotie disorders or reactions”. But the plaintiff’s expert testified that the psychoneurotic reaction arising from the injury was not a “ mental disease or deficiency For the reasons more fully developed in the opinion at Special Term, we conclude that *724tile “ average man ” (see McGrail v. Equitable Life Assur. Soc., 292 N. Y. 419, 424), in reading the policy as a whole, would believe that the exclusion of coverage for loss occasioned by “ psychotic or psyehoneurotic disorders or reactions ” was intended to apply only where the disorders or reactions resulted from “ sickness or disease ” — “ mental disease and deficiencies disassociated with bodily injury; that he would be entitled to assume that he was covered for all disorders or reactions, psyehoneurotic or otherwise, directly resulting from an accidental bodily injury.